Citation Nr: 0827503	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-38 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee 
condition.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for diabetic 
retinopathy as secondary to diabetes mellitus.

9.  Entitlement to service connection for neuropathy of the 
right leg as secondary to diabetes mellitus.

10.  Entitlement to service connection for neuropathy of the 
left leg as secondary to diabetes mellitus.

11.  Entitlement to service connection for neuropathy of the 
right arm as secondary to diabetes mellitus.

12.  Entitlement to service connection for neuropathy of the 
left arm as secondary to diabetes mellitus.

13.  Entitlement to service connection for loss of use of a 
creative organ as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1969, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran failed, without good cause, to report for a 
diabetes mellitus examination in June 2006, which was 
scheduled to determine the nature and etiology of the 
veteran's diabetes.  

3.  In his December 2006 substantive appeal (VA Form 9), the 
veteran stated, "I am ready to report for an exam before my 
case is sent to the BVA."  However, the veteran again 
failed, without good cause, to report for VA diabetes 
mellitus, eye, genitourinary and peripheral nerve 
examinations in February 2007, which were scheduled to 
determine the etiology of any disorders present.    

4.  The medical evidence of record does not show that the 
veteran's right knee condition is causally related to 
service. 

5.  The medical evidence of record does not show that the 
veteran has a left knee condition.

6.  The medical evidence of record does not show that the 
veteran has tinnitus.

7.  The medical evidence of record does not show that the 
veteran's COPD/asthma is causally related to service. 

8.  The medical evidence of record does not show that the 
veteran has PTSD.

9.  The medical evidence of record does not show that the 
veteran has bilateral hearing loss.

10.  The medical evidence of record does not show that the 
veteran has diabetes mellitus.

11.  The medical evidence of record does not show that the 
veteran has diabetic retinopathy.

12.  The medical evidence of record does not show that the 
veteran has neuropathy of the right leg.

13.  The medical evidence of record does not show that the 
veteran has neuropathy of the left leg.

14.  The medical evidence of record does not show that the 
veteran has neuropathy of the right arm.

15.  The medical evidence of record does not show that the 
veteran has neuropathy of the left arm.

16.  The medical evidence of record does not show that the 
veteran has loss of use of a creative organ.


CONCLUSIONS OF LAW

1.	Right knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.	Left knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.	COPD/asthma was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

5.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

6.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2007).

7.	Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.307, 3.309 (2007).

8.	Diabetic retinopathy is not proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).

9.	Neuropathy of the right leg is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).

10.	Neuropathy of the left leg is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).

11.	Neuropathy of the right arm is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).

12.	Neuropathy of the left arm is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2007).

13.	Loss of the use of a creative organ is not proximately 
due to or the result of a service-connected disability.  
38 C.F.R. § 3.310(a) (2007).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.

VA notice and duty to assist letter in February 2006 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as this letter informed the appellant of 
what evidence was needed to establish the benefits sought, 
what VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was his 
responsibility to make sure that VA received all requested 
records necessary to support the claims that are not in the 
possession of a Federal department or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the veteran was provided with Dingess notice in 
a March 2006 letter. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's service treatment 
records and VA treatment records have been associated with 
the record.  The RO has scheduled two VA examinations to aid 
in the development of these claims and both have been 
cancelled due to the veteran's failure to report.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.

Service Connection - Generally

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment. Only such conditions as are 
recorded in examination reports are to be considered as 
noted. The presumption of soundness can be rebutted if clear 
and unmistakable evidence demonstrates that the disease or 
injury existed prior to enrollment. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

Right Knee Claim

Under Hickson, the first requirement for a service connection 
claim is a current disability.  In this case, the veteran was 
diagnosed with osteoarthritis of the right knee in May 2006, 
during the pendency of his claim for service connection.  
This satisfies the current disability requirement of Hickson 
element (1).

The second requirement of Hickson is an in-service disease or 
injury.  The veteran indicated that he did not have a 
"trick" knee on his induction exam.  However, according to 
his separation exam, he had one at the time he left the 
military.  Therefore, it is presumed that he developed a 
"trick" knee during service.  This satisfies the in-service 
occurrence requirement of Hickson element (2).

The third Hickson requirement is a medical nexus between the 
veteran's current right knee disability and the "trick" 
knee indicated on his separation exam.  No medical opinion 
has been offered on this matter.  Therefore the claim fails 
on this basis.



Left Knee and Tinnitus Claims

The veteran seeks service connection for a left knee 
disability and tinnitus.  The veteran's VA medical records do 
not show a diagnosis of either of these conditions; therefore 
these claims do not satisfy the first requirement of Hickson 
and fail on that basis.

COPD/Asthma Claim

Under Hickson, the first requirement for a service connection 
claim is a current disability.  The veteran's VA medical 
records reflect treatment for COPD/asthma.  This satisfies 
Hickson element (1).
The second requirement of Hickson is an in-service disease or 
injury.  The veteran's service treatment records do not 
indicate that the veteran was treated for COPD or asthma 
while in service, nor is there any evidence of an in-service 
disease or injury which may have caused his COPD/asthma.  
Without an in-service occurrence as required by Hickson 
element (2), the claim fails on this basis.

PTSD Claim

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki v. Brown, 6 Vet. App. 91 (1993).

The veteran was referred to a mental health clinic in May 
2006 after his responses to the PTSD screening questions 
revealed that he may have PTSD.  The veteran was scheduled 
for an appointment in August 2006.  He failed to report to 
the clinic and therefore does not have a diagnosis of PTSD in 
his claims folder.  Without a diagnosis, the claim fails.

Even with a diagnosis, the veteran has not provided 
verification of his alleged stressor.  In his claim, the 
veteran alleges, "While I was in Vietnam, I was under attack 
by mortars and rockets... I developed PTSD as a result of that 
attack."  The veteran's service records do not indicate 
combat with the enemy.  The Board notes that, according to 
his DD-214 form, the veteran received the Bronze Star Medal, 
but the form does not reflect that medal as having a V 
device, which would indicate combat, therefore the veteran's 
testimony alone is insufficient evidence to establish his 
alleged stressors.  No corroborating evidence has been 
offered to verify the alleged stressor; therefore the claim 
would also fail on that basis.

Presumptive Service Connection- Generally

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).

Bilateral Hearing Loss Claim

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

There is no evidence that the veteran currently has bilateral 
hearing loss.  In fact, the only audiometric test of record 
is the one that was given to the veteran at the time of his 
enlistment which alone is not probative.  Since a current 
diagnosis of bilateral hearing loss is required for service 
connection on either a presumptive or direct basis, the claim 
fails both theories of entitlement.

Diabetes Mellitus Claim

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore exposure to herbicides is presumed.

If a veteran was exposed to an herbicide agent during active 
service and has contracted diabetes mellitus to a degree of 
10 percent at any time after service, the veteran is entitled 
to a presumption of service connection even though there is 
no record of such disease during service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.

A compensable degree of diabetes mellitus is a finding of 
diabetes mellitus which is managed by a restrictive diet.  
38 C.F.R. § 4.119, DC 7913.

Presumptive service connection for herbicide exposure 
requires a current diagnosis of diabetes mellitus.  Other 
forms of diabetes are not entitled to the presumption.  
According to the veteran's VA medical records, he has a 
history noninsulin-dependent diabetes mellitus.  This was 
based on the subjective history provided by the veteran at 
the time of his initial induction into VA medical system, not 
an objective medical diagnosis.  Under LeShore, this does not 
qualify as medical evidence showing sufficient to classify 
the veteran's specific type of diabetes.  The veteran has 
been scheduled twice for a VA examination to determine the 
nature of his diabetes and twice he has failed to appear for 
the examinations.  No private medical records have been 
associated with the claims folder.  Without a documented 
medical diagnosis of diabetes mellitus, the claim for service 
connection fails.

Under Combee, the claim must also be reviewed to determine 
whether service connection can be established on another 
basis.  Therefore, this claim will be evaluated for direct 
service connection under Hickson.

Under Hickson, the first requirement for a service connection 
claim is a current disability.  As mentioned above, the 
medical records in the claims folder note a history of 
diabetes.  This satisfies Hickson element (1).

The second requirement of Hickson is an in-service disease or 
injury.  The veteran's service treatment records do not 
indicate that the veteran was treated for diabetes while in 
service, nor is there any evidence of an in-service disease 
or injury which precipitated his diabetes.  Without an in-
service occurrence as required by Hickson element (2), the 
claim fails on this basis.

Secondary Service Connection Claims

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran seeks secondary service connection for diabetic 
retinopathy, neuropathy of the right leg, neuropathy of the 
left leg, neuropathy of the right arm, neuropathy of the left 
arm, and loss of use of a creative organ.  The veteran's VA 
medical records do not show a diagnosis of any of these 
conditions, therefore these claims fail to satisfy the first 
requirement of Wallin.

Even with a current diagnosis, these claims would likewise 
fail under the second Wallin requirement because the veteran 
has not established service connection for the underlying 
disability, diabetes mellitus.
Accordingly, service connection is not warranted for these 
disabilities.  In reaching this decision, the Board has 
extended the benefit of the doubt doctrine to the veteran.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right knee condition is 
denied.

Entitlement to service connection for left knee condition is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD)/asthma is denied. 

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for diabetic retinopathy is 
denied.

Entitlement to service connection for neuropathy of the right 
leg is denied.

Entitlement to service connection for neuropathy of the left 
leg is denied.

Entitlement to service connection for neuropathy of the right 
arm is denied.

Entitlement to service connection for neuropathy of the left 
arm is denied.

Entitlement to service connection for loss of use of a 
creative organ is denied.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


